Citation Nr: 9905878	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  92-55 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for psychoneurosis with 
hysteria, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.

In February 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, denied the 
veteran's claim seeking an increased rating for a 
psychoneurosis with hysteria, which was rated as 50 percent 
disabling.  The veteran gave testimony concerning his claim 
in June 1991 during a hearing at the RO.  The hearing officer 
considered the testimony and other evidence on file and 
continued to deny the request for a higher rating. The 
veteran appealed to the Board of Veterans' Appeals (Board).  
The Board remanded the cases to the RO in January 1993 for 
further development of the evidence.  After the requested 
development was completed, the claim continued to be denied, 
and the case was returned to the Board for additional 
appellate consideration.  The Board determined in October 
1993 that additional development of the claim was necessary, 
so the case was again remanded to the RO.  The RO considered 
additional evidence that was obtained on remand and continued 
to deny an increased rating. The case was returned to the 
Board.  The Board determined in October 1994 that a rating 
higher than 50 percent for the psychiatric disorder was not 
warranted.  The veteran filed a motion requesting that the 
Board reconsider its decision.  The motion was denied by the 
Board in February 1995, and the veteran appealed to the 
United States Court of Veteran's Appeals (Court). 

The Court considered various arguments and contentions that 
were advanced by the veteran's representative and VA Office 
of General Counsel.  In March 1997, the Board issued a 
single-judge memorandum decision summarily vacating the 
Board's decision and remanding the case for further 
development of the evidence and readjudication.  [redacted].  In 
February 1998,  the Board remanded the case to the RO in 
compliance with the Court's directives.  The Board's remand 
will be discussed in detail below.  A grant of the benefit 
sought not having been awarded by the RO, the case is again 
before the Board for appellate consideration.


REMAND

In its March 1997 decision, the Court directed the Board to 
remand this case to the RO for the following development:

[T]he BVA should provide for a thorough 
and contemporaneous medical examination 
in accordance with that directed by the 
Board in the October 1993 remand to the 
RO.  See Green, supra.  In addition, the 
Board should take care to focus on the 
social and industrial impairment 
resulting from the veteran's 
psychoneurosis with hysteria, to 
reevaluate him under the new rating 
formula for mental disorders and DSM-IV 
(if more favorable), and to discuss fully 
its consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1996).

The Board remanded the present case in February 1998 for, 
inter alia, psychological examination and testing.  The Board 
believed this to be necessary because the veteran's medical 
records indicated that he had several mental disabilities, 
some of which were service connected and some not, and 
psychological evaluation was deemed to be an appropriate tool 
to differentiate among the diagnoses.    

The May 1998 report of a board of two VA psychiatrists which 
contained diagnoses of several different mental disorders was 
of record at the time of the psychologist's August 1998 
examination.  The veteran's diagnoses included major 
depression, anxiety disorder, organic brain impairment 
secondary to a cerebrovascular accident in 1989.  

In August 1998, the psychologist concluded that the veteran's 
social impairment is primarily due to undifferentiated 
psychiatric symptoms which he found to be in existence since 
the veteran's separation from service.  The psychiatrist made 
no reference to the degree of social and industrial 
impairment which the veteran experiences, as requested in the 
remand.  The remand specifically required the psychological 
examiner to review the veteran's claim's folder and the 
pertinent medical records contained therein, in conjunction 
with the examination.  It is unclear from a review of the 
August 1998 VA examination report whether this review 
occurred.

In addition, the board of two psychiatrists were directed to 
review as the report of the psychologist in conjunction with 
their examination.  The psychologist's August 1998 
examination occurred subsequent to the psychiatrists' May 
1998 examination, and a review of the psychologist's report 
evidently was not done.

The RO also did not consider the provisions of 3.321(b) as 
requested by the Court and by the Board pursuant to paragraph 
5 of the February 1998 remand.

In the recent case of Stegall v. West, which was decided four 
months after the Board's remand, the Court stated that where 
the remand orders of the Board are not complied with, the 
Board is required as a matter of law to ensure compliance, 
and will further remand the case to ensure compliance with 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The court further held that compliance is neither optional 
nor discretionary.  

For the reasons set forth above, the Board regretfully 
remands this case for the following actions:

1. The psychologist who conducted the 
August 1998 examination, if available, 
should again review the veteran's 
claims folder in order to determine 
the nature and extent of any 
psychiatric disorder(s).  If the 
August 1998 examiner is unavailable, 
the veteran  should be evaluated by 
another psychologist.  The claims 
folder and a copy of this remand must 
be furnished to and reviewed by the 
examiner prior to the examination.  
Said review should be reflected in the 
examination report.  The report of the 
psychological examination should 
include the examiner's comments 
concerning the specific symptoms 
associated with any and all identified 
conditions and the impact each 
identified condition has on the level 
of the veteran's social and industrial 
impairment, whether it is service-
connected or not.  The report of the 
examination should be associated with 
the veteran's claims folder.

2. Thereafter, the Board of two VA 
psychiatrist who examined the veteran 
in May 1998, if available, should 
review the report of the psychologist 
and make any addendum to their May 
1998 report deemed appropriate in 
light of the most recent psychological 
examination.  If neither of the Board 
of two VA psychiatrists who saw the 
veteran in May 1998 are available, 
another VA psychiatrist should review 
the claims file, specifically the May 
1998 psychiatrist report, the August 
1998 psychologist report and the 
report of the psychologist submitted 
in conjunction with this remand, and 
make any additional comments to the 
May 1998 report deemed appropriate in 
light of the psychological 
examination.

3. The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well 
as those of the United States Court of 
Veterans Appeals (Court).  The Court 
has stated that compliance by the 
Board or the RO is neither optional 
nor discretionary.  Where the remand 
orders of the Board or the Court are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and a further remand will 
be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After the 
development requested above has been 
completed, the RO should again review 
the record.  If the examination 
reports are not responsive to the 
Board's requirements, they should be 
returned as inadequate.

4. The RO should thereafter review the 
claim seeking a rating higher than 50 
percent for the psychoneurosis with 
hysteria, with a broad and liberal 
interpretation of the applicable 
regulations and legal precedent, 
consistent with 38 C.F.R. §§ 4.3 and 
4.7, and with consideration of the 
rating criteria in effect both prior 
and subsequent to November 7, 1996.  
The criteria most favorable to the 
veteran should be applied.  The RO 
should also consider whether the 
veteran is entitled to an increased 
rate of compensation on an 
extraschedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  
The RO should provide adequate reasons 
and bases explaining the rationale 
underlying all conclusions that are 
material to the case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court specifically requested the Board to be mindful of 
the rating code changes in an effort to avoid the need for 
further remands with regard to this issue.  See [redacted].  
Implicit in this request is the Court's desire to 
avoid delays caused by unnecessary additional remands.  While 
the Board is cognizant of the Court's concern, and is in full 
agreement that all efforts should be made to avoid unneeded 
remands, the present posture of this case, described above, 
is such that another remand is unavoidable.  The Board, in 
particular, must be mindful of the directives contained in 
Stegall, which was decided in June 1998, several months after 
the Board's February 1998 remand.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



